                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


FRANK G. TREADWAY, et al.,

                             Plaintiffs,

v.                                                 CIVIL ACTION NO. 5:16-cv-12149

BLUESTONE COAL CORP., et al.,

                             Defendants.



                                           ORDER


       Upon review of the Plaintiff’s Motion to Enforce Settlement (Document 43), the Court

ORDERS that the parties appear for a hearing on Thursday, March 28, 2019, at 3:00 p.m., in

Beckley, West Virginia. The Court further ORDERS that the Defendants’ President(s) or Chief

Executive Officer(s) and Chief Financial Officer(s), or the companies’ equivalent, be present in

person at the hearing.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                            ENTER:         March 20, 2019
